By the Court,

Savage, Ch. J.
In the case of Reade v. Livingston, (3 Johns. C. R. 481,) the late Chancellor Kent held that a voluntary settlement was void as to antecedent creditors, (being constructively fraudulent as to them,) but as to subsequent creditors, such settlement could be avoided only by shewing actual fraud; and for this he relied on a decision of Lord Hardwicke, in Taylor v. Jones, (2 Atk. 600.)
The defendant here was not only a subsequent creditor, but a purchaser for valuable consideration; and therefore, according to the third resolution in Twyne’s case, (3 Co. 83,) had a right to avoid a precedent fraudulent conveyance.
This point alone is sufficient to authorise a new trial, and the other questions raised need not be discussed.
New trial granted.